DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7, 9-11, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markoff et al (8,143,898).
Regarding claim 1, Markoff et al disclose a probe apparatus (a probe apparatus may include more than just a probe, in this case, the probe apparatus includes an acousto-electrical probe, 11 and system 10, fig.1) comprising: a main body (system 10); and a head detachably connected to the main body (head is attached to the probe, 11 which is detachably connected to the main body, 10 - connecting a variety of ultrasound probes, col.5, ll.42-60), and comprising a transducer array configured to output ultrasound signals (acousto-electrical 

Regarding claims 5 and 14, Markoff et al disclose wherein the processor is configured to control the transceiver to sequentially transmit respective test signals to the transducer array through each of the plurality of channels, and initialize the transceiver by correcting error between the plurality of channels based on deviation of a plurality of second feedback signals received based on the sequentially transmitted test signals (scanning each of the transducer leads to determine if the leads have been broken, detached and/or shorted (error based on deviation of a plurality of second feedback signals), correcting error by fixing the transducer leads, col.18, ll.4-10, 31-34).
Regarding claims 6 and 15, Markoff et al disclose wherein the processor is configured to determine whether a channel for transmitting the test signal among the plurality of channels is connected or not based on the plurality of first feedback signals (control signals applied to ultrasound transducer leads to determine if the leads have been broken, detached and/or shorted, col.18, ll.4-10) and cut off power supplied to at least one among the plurality of channels based on a result of the determination (power is only applied during testing of the individual leads, col.19, ll.43-50).
Regarding claim 7, Markoff et al disclose wherein the plurality of channels correspond to respective elements of the transducer array, and a number of elements in the transducer array is equal to or less than a number of the plurality of channels (transducer leads, col.5, ll.3-15).

Regarding claim 10, Markoff et al disclose a method of controlling a probe apparatus (a probe apparatus may include more than just a probe, in this case, the probe apparatus includes an acousto-electrical probe, 11 and system 10, fig.1) comprising a main body (system 10) and a head detachably connected to the main body (head is attached to the probe, 11 which is detachably connected to the main body, 10 - connecting a variety of ultrasound probes, col.5, ll.42-60), the method -4-LEE et al.Application No. 15/759,327Response to Office Action dated September 22, 2020comprising: determining whether a head comprising a transducer array configured to output ultrasound signals is connected to the main body (fig.2, probe connection interface 191); transmitting a test signal (reference signal which is transmitted through the input channel of the convertor and travels to the plurality of channels of the transducer, col.10, ll.25-31) to the transducer array through a channel among a plurality of channels (transducer leads, col.5, ll.33-41) of a transceiver (transmit/receive module 610, fig.11) provided in the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markoff et al (8,143,898) in view of Johnson et al (2014/0320153).
Regarding claims 3, 4, 12 and 13, Markoff et al disclose the invention substantially as claimed, but fail to explicitly disclose wherein the transceiver is configured to transmit the test signal through a first channel among the plurality of channels, and receive the plurality of first feedback signals through channels of the plurality channels other than the first channel; and wherein the feedback signals are received through the plurality of channels adjacent to the first channel.
However, Johnson et al teach in an analogous field of endeavor, wherein the transceiver is configured to transmit the test signal through a first channel among the plurality of channels, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plurality of channels of Markoff et al with receiving through adjacent channels of Johnson et al as it would recognize the use of different designs for transmission and reception and that one of those designs would include providing a separate channel for receiving to provide the same receive data as set forth in Markoff et al.
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markoff et al (8,143,898) in view of Ko et al (2013/0253327).
Regarding claims 17-19, Markoff et al disclose a plurality of acousto-electrical probe types (col.5, ll.33-35), but fail to explicitly disclose wherein the probe type corresponding to the transducer array of the head is identified to be one of a linear probe, a convex probe or a phased probe.
However, Ko et al teach in the same medical field of endeavor, wherein the probe type corresponding to the transducer array of the head is identified to be one of a linear probe, a convex probe or a phased probe ([0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plurality of probe types of Markoff et al with the explicit disclosure of the probe type corresponding to a linear probe, a convex probe or a phased probe as it would provide detection of well-known and routine probe types in field of endeavor.
Response to Arguments
Applicant's arguments filed July 6th, 2021 have been fully considered but they are not persuasive.
Applicant states a non-limiting example described in the subject patent application with reference to Figure 15, a test signal is transmitted through channel C1 and feedback signals are received through channels C2, C3,…, Cn.  The signal levels of the feedback signals gradually decrease and the decreasing signal levels have a pattern associated with a linear probe.  Thus, the type of probe can be identified using these signal level patterns.  No such use of a signal level pattern is disclosed in Markoff et al.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., example with reference to Figure 15 – i.e., The signal levels of the feedback signals gradually decrease and the decreasing signal levels have a pattern associated with a linear probe) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As Applicant stated, this is a non-limiting example and this interpretation of the invention cannot be read into the claims.  The claims do not require the feedback signals gradually decrease, nor do the independent claims limit the type of probe to being linear.
Applicant states Markoff is directed to a system for determining whether transducer leads are broken or detached from transducers within an ultrasonic probe, and tests a single lead at a time.  This testing is different from, and not suggestive of, using a signal pattern of 
Markoff does have embodiments in which the system determines whether leads are broken or detached from transducers; however, Markoff also discloses determining the type of probe connected (Ground Scan Mode (e.g., the probe type detection module 602 – col.18, ll.49-50).  The probe type detection module may use the Ground Scan Mode to determine the type of ultrasound probe coupled (col.18, ll.64-66).  The system provides a reference signal (test signal) to the comparator (channel) which then provides to the leads of the transducer (plurality of channels) utilizing voltage levels (col.10, ll.22-39).  The “signal level pattern” does not need to vary from high to low with a gradual decrease, as is required in the example provided by Applicant.  The “signal level pattern” can simply be a signal level which indicates if there is a lead present or not present in the connector which as a whole represents the configuration of the given probe and is a pattern unique to the type of probe determined to be attached.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104.  The examiner can normally be reached on Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793